Citation Nr: 1815087	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  06-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney	


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board has previously remanded this case in January 2012, July 2013, October 2016, and July 2017 for additional development.  As the actions specified in the most recent remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


FINDINGS OF FACT

The Veteran's GERD did not have its onset in service, is not otherwise related to service, and is not caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for GERD, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).   







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As the Veteran or his representative have not advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II. Service Connection for GERD

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).      

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  Gilbert, 1 Vet. App. at 53.   

Analysis

The Veteran contends that service connection for GERD is warranted on a secondary basis due to his service-connected PTSD.  

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the Veteran's VA medical records show that the Veteran has a diagnosis of GERD, for which he continuously takes medication to control.  The issue that remains in dispute is whether the Veteran's current GERD is secondary to his service-connected PTSD, or otherwise related to his military service.  

Although the Veteran's current diagnosis of GERD is well-documented by the medical evidence of record, the Board does not find competent evidence of a nexus between the Veteran's current diagnosis of GERD and his service-connected PTSD, as there are several negative opinions of record in this regard.  

The Veteran underwent a VA examination in May 2006 where the VA examiner diagnosed the Veteran with reflux disease and opined that it was not caused by or a result of his service-connected PTSD.  During the examination, the Veteran reported that his symptoms have been present for about 15 years.  He described symptoms of passing a lot of gas, heartburn every other day, and difficulty swallowing about once a week.  He reported that his medication helps, but that he only takes it intermittently.  In reaching his negative nexus opinion, the examiner explained that the Veteran's episodes of reflux disease have no specific inciting factors, and that there is no documentation in the medical literature that provides that PTSD specifically causes reflux disease.  He further reasoned that there did not appear to be aggravation based on the Veteran's reported history and the examination findings.  However, as the medical opinion only addressed the theory of secondary service connection, the Board remanded the claim in January 2012 in order to obtain a medical opinion that addressed direct service connection.          

The Veteran was afforded another VA examination in May 2014, in which he was noted to have a current diagnosis of GERD.  During the examination the Veteran described his symptoms as nightly heartburn and infrequent sleep disturbance caused by esophageal reflux.  In reviewing the Veteran's service treatment records, the VA examiner noted that there was no indication that reflux disease was incurred in or caused by military service because the issue appears to have begun after service.  

In a February 2015 addendum medical opinion, the VA examiner concluded that the Veteran's GERD was less likely than not incurred in or caused by any in-service injury, event, or illness.  In reaching this conclusion, the examiner reasoned that review of the Veteran's service treatment records showed no evidence of diagnosis, treatment, or complaint of GERD, and that the separation examination was normal without indication of GERD.       

In a March 2015 correspondence, the Veteran's attorney argued that the prior medical opinions had failed to take into account the medications that had been prescribed for the Veteran's PTSD when determining whether a nexus to service on a secondary basis exists for the Veteran's GERD.  Accordingly, the RO requested another addendum medical opinion to address whether the Veteran's GERD is caused or aggravated by the medications the Veteran takes for PTSD.  

In a March 2016 addendum opinion, the VA examiner noted that the Veteran is prescribed Sertraline for PTSD.  The examiner explained that common side effects of Sertraline are dry mouth, nausea, and occasional dyspepsia, which is known as indigestion or upset stomach.  However, he noted that dyspepsia is not a disease and it is not the same thing as GERD.  The examiner concluded that there is no evidence that the Veteran's GERD has been caused by or permanently aggravated beyond its natural progression by his prescribed medications.  In reaching this conclusion, the examiner noted that the cause of GERD is complex and may involve multiple causes.  He noted the contributing factors of GERD to be lower esophageal sphincter abnormalities, hiatal hernias, abnormal esophageal contractions, and slow or prolonged emptying of the stomach.

In an October 2016 Board decision, the Board remanded the GERD issue to afford the Veteran another VA examination, finding that the prior medical opinions were inadequate because they had largely relied on the absence of contemporaneous medical evidence of GERD during service in finding against a nexus to service.  

Accordingly, the Veteran was afforded another VA examination in March 2017.  The VA examiner procured the relevant medical history from the Veteran and from a review of the Veteran's service treatment records and post-service VA medical records.  At the examination, the Veteran reported that his symptoms of GERD had their onset "at least by the 1990s," in the form of heartburn.  He reported that he had no current symptoms as long as he takes his medication.  The examiner concluded that the Veteran's GERD is less likely than not incurred in service.  To support her opinion, the examiner pointed to the absence of any GERD symptoms in his service treatment records, including in his entrance and separation examinations, as well as the Veteran's reported onset of heartburn sometime in the 1990s, which was many years after service.             

As to the issue of secondary service connection, the examiner opined that the Veteran's GERD was less likely than not caused by or aggravated by his PTSD.  As to secondary causation, the examiner rationalized that the Veteran had reported that his PTSD symptoms began during or right after service, while his GERD did not have its onset until about 25 years after service.  As to aggravation, the examiner opined that the weight of the medical literature does not support an aggravating relationship between PTSD and GERD.  She also explained that the Veteran had other risk factors for GERD, such as a high body mass index and caffeine intake.  She noted that the Veteran reported drinking a lot of coffee and caffeine is a substance known to increase GERD symptoms.  She also noted that his escalation in treatment for GERD had coincided with increasing weight gain.  The examiner further opined that his weight gain was less likely than not due to his PTSD or treatment, as the medical literature does not support long-term Sertraline use to result in significant weight gain.   

In July 2017, the Board remanded the GERD claim again, finding the March 2017 opinion to be inadequate because it failed to account for a private medical opinion in the claims file which specifically attributed the Veteran's weight gain (as part of a service connection claim for sleep apnea) to his treatment of PTSD and use of Sertraline.  Accordingly, an addendum medical opinion was obtained from the March 2017 examiner.  In an August 2017 addendum opinion, the examiner maintained that her medical conclusions, as expressed in the March 2017 opinion, remained the same.  She reviewed and acknowledged the evidence in the Veteran's claims file which attributed the Veteran's weight gain to his PTSD treatment; however, she stated that her own review of the medical literature failed to support the theory that long-term Sertraline use causes significant weight gain.  She cited to medical literature to support her conclusion.    

Although the record contains conflicting medical opinions on whether Sertraline use can cause long-term weight gain, the Board is confident that the Veteran has been afforded an adequate VA examination and opinion in connection with his appeal and the medical evidence of record is sufficient make a determination on the issue.  In this regard, the Board finds the March 2017 and July 2017 opinions to be more probative than the private medical opinion that was procured in connection with a separate service connection claim, as the VA examiner's conclusions were based on her personal examination of the Veteran and adequately supported by medical rationale and citations to the claims file.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).          

The Board finds it significant that, altogether, VA has obtained six medical opinions in connection with the Veteran's claim, and all have weighed against the Veteran's claim.  Although the Board has deemed some of these opinions to be inadequate on account of not fully addressing all the theories of entitlement on appeal or for lacking in detail, the Board has no reason to suspect that the limited opinions they did provide are flawed in any other way, such as being based on an inaccurate factual premise or on the incompetence of the examiner.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight," and if such an opinion "is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.").  The Board also finds it noteworthy that the Veteran has not presented or identified any other medical opinion or evidence that supports his claim for service connection, on either a direct or secondary basis.  

Viewing these negative opinions in the totality, and taking into account that there is no other competent medical evidence of record that relates the Veteran's GERD to his service-connected PTSD or its treatment, the Board finds that the preponderance of the evidence weighs against a finding that service connection for GERD on a secondary basis is warranted.  

Additionally, the Board also finds that service connection for GERD on a direct basis is not warranted.  In this regard, the record is entirely devoid of evidence speaking to relevant in-service illnesses or events.  The Veteran's service treatment records are silent as to complaints of or treatment for GERD, acid reflux, heartburn, or any other gastrointestinal symptoms during service.  Moreover, at no time has the Veteran claimed that his GERD was manifest during or as a result of military service, and no medical opinion of record has provided such a link.  In fact, the earliest medical evidence of record reporting a diagnosis of GERD is found in an October 2000 VA medical note.  The Veteran himself reported to his VA examiners that he first experienced an onset of GERD symptoms in the 1990s, which was many years after service.  As such, the preponderance of the evidence is against the claim for service connection for GERD on a direct basis.                

The Board acknowledges the Veteran's belief that his GERD should be service connected.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding his GERD symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of diseases such as GERD requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether GERD was incurred in service or caused by his service-connected PTSD.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Therefore, any opinion by the Veteran regarding the etiology of his GERD is not competent evidence.  

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for GERD, to include as secondary to service-connected PTSD.  Because the evidence fails to establish that the Veteran's GERD was incurred in or caused by military service, or caused or aggravated by his service-connected PTSD, the Veteran's claim does not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for GERD, to include as secondary to service-connected PTSD, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


